 



Exhibit 10.1
LNB Bancorp, Inc.
2005 Management Incentive Plan
     The purpose of the LNB Bancorp, Inc. 2005 Management Incentive Plan (the
“Incentive Plan”) is to provide members of the senior management team of LNB
Bancorp, Inc. (the “Bancorp”) with incentives to achieve superior personal
performance at the Bancorp during 2005 in order to benefit the Bancorp and its
shareholders. The Incentive Plan has been developed through communication and
reflection on subjective performance goals intended to challenge participants to
excel as members of the newly assembled senior management team of the Bancorp.
     The Compensation and Governance Committee (the “Committee”) of the Board of
Directors of the Bancorp will oversee the administration of the Incentive Plan.
The Committee may delegate ministerial duties to other persons and the Bancorp
will furnish the Committee with clerical and other assistance for administration
of the Incentive Plan. The Committee will have the authority to designate those
members of the senior management team of the Bancorp eligible to participate in
the Incentive Plan (“Participants”). Bancorp management will make
recommendations to the Committee, for its consideration in its sole discretion,
concerning Participants, Participants’ incentive opportunities and performance
goals, and Participants’ achievement of performance goals.
     When the Committee designates a Participant, the Committee will have the
authority to specify, in its sole discretion, (i) the Participant’s target
and/or maximum incentive opportunity for 2005, in each case based on a
percentage of the Participant’s 2005 base salary, and (ii) the specific
subjective performance goals (the “Performance Goals”) that apply to the
Participant’s incentive opportunity for 2005.
     The amount of an incentive payment to be paid under the Incentive Plan to a
Participant, if any, will be determined by the Committee after December 31, 2005
based upon the Committee’s determination, in its sole discretion, of the
Participant’s achievement during 2005 of the Participant’s Performance Goals. If
the Committee determines that a Participant has earned an incentive payment, the
Bancorp will notify the Participant of the amount, if any, and the incentive
payment will be made to the Participant in cash not later than March 15, 2006 as
long as the Participant is still employed by the Bancorp or one of its
subsidiaries on the date the payment is to be made. A Participant who is no
longer employed by the Bancorp or one of its subsidiaries on the date payment is
to be made will forfeit any incentive payment otherwise payable under the
Incentive Plan. All payments under the Incentive Plan will be subject to
applicable tax withholding.
     The Committee will have the authority, in its sole discretion, to interpret
the Incentive Plan and to make any determinations it may deem to be necessary or
advisable under the Incentive Plan. Any such interpretation or determination of
the Committee will be binding on each Participant to whom it applies.

 